UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7505


ERNEST RICHARDSON, JR.,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:09-cv-00160-SB)


Submitted:   April 28, 2011                 Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Richardson, Jr., Appellant Pro Se. Donald John Zelenka,
Deputy   Assistant  Attorney  General,   Alphonso Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ernest Richardson, Jr., seeks to appeal the district

court’s    order         accepting     the       recommendation             of   the    magistrate

judge    and        dismissing       Richardson’s            28   U.S.C.         §    2254     (2006)

petition       as    untimely        filed,      and    a     subsequent             order    denying

reconsideration.              The orders are not appealable unless a circuit

justice    or       judge     issues    a    certificate          of    appealability.               28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not    issue    absent         “a   substantial        showing         of    the      denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard         by    demonstrating          that    reasonable             jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see      Miller-El     v.    Cockrell,        537       U.S.      322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,

529 U.S. at 484-85.                 We have independently reviewed the record

and conclude that Richardson has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed       in     forma    pauperis,         and    dismiss         the      appeal.        We

dispense       with        oral     argument       because        the       facts       and     legal

                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3